SARTAIN, Judge.
Plaintiff, Plantation Pipeline Company, has brought this action to recover certain damages and expenses incurred after a piece of heavy construction equipment being operated by an employee of the defendant contractor struck and damaged one of plaintiff’s pipelines. From a judgment in favor of plaintiff in the principal amount of $22,663.44, the defendant appealed.
This is one of three consolidated cases on appeal arising out of the same incident and for the same reasons assigned in our decision in the case of Samuel L. Womack et al. v. Travelers Insurance Company et al., Number 8682 on the docket of this court, and decided this day, 258 So.2d 562, we amend the judgment appealed from to provide that interest on the principal amount of this judgment shall be at the rate of 5% per annum from judicial demand until paid and, as amended, the judgment is affirmed at defendants-appellants’ costs.
Amended and affirmed.